COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


DALE CHOFFEL CONSTRUCTION
 COMPANY, INC. AND
 COMMONWEALTH CONTRACTOR’S GROUP
 SELF-INSURANCE ASSOCIATION
                                                                MEMORANDUM OPINION*
v.     Record No. 0260-07-1                                         PER CURIAM
                                                                    JUNE 26, 2007
WILLIAM GREG CARRAWAY, JR.


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Gerard E.W. Voyer; Audrey Marcello; Taylor & Walker, P.C., on
                 brief), for appellant.

                 (Judd B. Mendelson; Steingold & Mendelson, on brief), for appellee.


       Dale Choffel Construction Company, Inc. and its insurer (hereinafter referred to as

“employer”) contend the Workers’ Compensation Commission erred in finding that (1) William

Greg Carraway, Jr. proved he sustained an injury by accident arising out of and in the course of

his employment; and (2) employer failed to prove that claimant’s claim was barred by Code

§ 65.2-306(A)(1) and (5).

       With respect to the first question presented, employer failed to comply with the

requirements of Rule 5A:20(e), because its opening brief does not contain “the principles of law,

the argument, and the authorities relating to [that] question presented.” Accordingly, we dismiss

employer’s appeal with respect to that question.

       With respect to the second question presented, we have reviewed the record and the

commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for the

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
reasons stated by the commission in its final opinion. See Carraway v. Dale Choffel Constr. Co,

Inc. et. al., VWC File No. 222-73-12 (Jan. 17, 2007). We dispense with oral argument and

summarily affirm because the facts and legal contentions are adequately presented in the

materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                              Dismissed in part, affirmed in part.




                                            -2-